 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIE KNOX,                                      No. 2:19-cv-0659 MCE CKD P
12                       Plaintiff,
13            v.                                        FINDINGS AND RECOMMENDATIONS
14    R. DIAZ, et al.,
15                       Defendants.
16

17           On August 6, 2019, the district court judge assigned to this case affirmed this court’s

18   dismissal of plaintiff’s complaint with leave to amend and granted plaintiff 21 days within which

19   to file an amended complaint. Plaintiff has not filed an amended complaint.

20           Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

21   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

22           These findings and recommendations are submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen after

24   being served with these findings and recommendations, plaintiff may file written objections with

25   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and

26   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

27   /////

28   /////
                                                        1
 1   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

 2   1991).

 3   Dated: September 10, 2019
                                                     _____________________________________
 4
                                                     CAROLYN K. DELANEY
 5                                                   UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     knox0659.fta
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
